NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention “an average content of each of the constituent elements with respect to a total amount of cobalt, nickel, iron, and copper in the entire binder phase is not lower than 10 atomic % and not higher than 30 atomic %”.
United States Pre-Grant Patent Application Publication No. 2003/0026966 A1 to Kobayashi et al. (hereinafter “Kobayashi”) teaches a cemented carbide (See Abstract) comprising: a first hard phase (par. [0018]; the hard phase comprising tungsten carbide particles of Kobayashi is equivalent to Applicant’s claim term “a first hard phase”); and a binder phase (pars. [0018], [0023]; the binder phase main component is Co and the diffusive element is at least one element such as nickel, iron and copper taught by Kobayashi is equivalent to Applicant’s claim term “a binder phase”), wherein the first hard phase is composed of tungsten carbide particles (par. [0018]), the binder phase is composed of cobalt, nickel, iron, and copper as constituent elements (par. [0023]), an average content of each of the constituent elements with respect to a total amount of cobalt, nickel, iron, and copper in the binder phase is at least 0.5 atomic % (par. [0019]), a content of the second hard phase in the cemented carbide is equal to or lower than 2 mass % of a total amount of the cemented carbide (par. [0030]; an exemplary substrate composition of Kobayashi includes 1.5 wt % TiC and 0.5 wt % TiN), and the second hard phase is composed of a compound containing at least one type of a metal element selected from the group consisting of a group-IV element in a periodic table (par. [0018]; Kobayashi teaches Ti, Zr, Hf, etc. are representative Group-IV elements), a group-V element in the periodic table (par. [0018]; Kobayashi teaches V, Nb, Ta, etc. are representative Group-V elements), and a group-VI element (par. [0018]; Kobayashi teaches Cr, Mo, W, etc. are representative Group-VI elements) in the periodic table except for tungsten (par. [0018]; Kobayashi teaches at least two alternative elements, Mo, Cr, etc. to W) and at least one type of an element selected from the group consisting of carbon, nitrogen, and oxygen (par. [0018]).  With regard to a content of the diffusive elements in the highly adhesive surface-coated cemented carbide of the present invention, specifically, Kobayashi teaches at least 0.5 atomic % of the diffusive elements is contained in the hard film and the cemented carbide base material within the range of 0.5 μm from the interface between the hard film and the cemented carbide base material to both of the hard film and the cemented carbide base material, based on the micro-analysis at a section of the surface-coated cemented carbide (par. [0019]).  Furthermore, when a diffusive element is added to the binder phase component of the cemented carbide base material, specifically, Kobayashi teaches the content of the diffusive element in the cemented carbide base material within 0.5 μm from the interface is at least 0.5 atomic% higher than a content at 100 μm inside from the interface (par. [0020]).  According to Kobayashi’s teachings, each diffusive element(s), e.g., nickel, iron and copper (pars. [0018], [0023])  is present in a graded concentration throughout the cemented carbide (pars. [0019-20]).  That is, the respective diffusive element(s) concentrations of Kobayashi gradually decrease from the interface of the hard film and cemented carbide to a depth within the cemented carbide (pars. [0019-20]).  Depending on the total thickness of the cemented carbide of Kobayashi, the resultant diffusive element(s) concentration at the surface opposite the interface may be approximately zero atomic %.  And, even if the resultant diffusive element(s) concentration at the opposite surface is not approximately zero atomic %, the graded concentration of diffusive element(s) taught by Kobayashi at least suggests all the diffusive elements, i.e., nickel, iron and copper, may not be present “in the entire binder phase” at amounts of “not lower than 10 atomic % and not higher than 30 atomic %” according to Applicant’s independent claim 1.
For this reason, there is no obvious reason to modify the teachings of Kobayashi and teach “an average content of each of the constituent elements with respect to a total amount of cobalt, nickel, iron, and copper in the entire binder phase is not lower than 10 atomic % and not higher than 30 atomic %” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731